DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3-4, 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelsey et al (US 2013/0180657 A1).
Regarding claim 1, Kelsey et al discloses a structured material (node and fibril microstructure similar microporous polymer layers) (paragraph [0026]), comprising: a freestanding porous structured polymer layer (node microporous polymeric layers having microstructure) including a plurality of voids (pores) disposed therein (paragraphs [0026], [0036]), wherein the structured polymer has: a hemispherical reflectance (spectral near normal-hemispherical reflectance) (paragraph [0072]-[0073]) of from 50% to 99% for radiation having a wavelength from 0.35 to 2.5 micrometers (70% reflectance 900 nm to 2500nm) (paragraphs [0036]-[0037]), a hemispherical thermal emittance of at least 75% for radiation having a wavelength from about 8 to about 13 micrometers, or combinations thereof (paragraphs [0036]-[0037]).
Regarding claim 3, Kelsey et al discloses wherein the plurality of voids have cross-sectional dimensions of less than 2 micrometers (layer of ePTFE with 0.2 micron average pore size) (paragraph [0115]).
Regarding claim 4, Kelsey et al discloses wherein the plurality of voids have cross-sectional dimensions between 20 nm to 700 nm (layer of ePTFE with 0.2 micron or 200 nm average pore size) (paragraph [0115]).
Regarding claim 7, Kelsey et al discloses wherein the porous structured polymer (node microporous polymer layer have microstructure similar microporous polymeric materials) (paragraph [0026]) layer has a thickness between 50 micrometers to 2 mm (thickness 5 to 300 m) (paragraph [0029]).
Regarding claim 8, Kelsey et al discloses wherein the porous structured polymer (node microporous polymer layer have microstructure similar microporous polymeric materials) (paragraph [0026]) layer has a thickness between 200 micrometers to 400 micrometers (thickness 5 to 300 m) (paragraph [0029]).
Regarding claim 9, Kelsey et al discloses further comprising one colorant (colorant is used to affect visible and infrared spectral response) (paragraph [0030]).
Regarding claim 10, Kelsey et al discloses wherein the structured polymer is disposed on a substrate (textile layer serves as a porous substrate backer) (paragraph [0055]).
Regarding claim 11, Kelsey et al discloses wherein the substrate is a textile (paragraph [0055]).
Regarding claim 12, Kelsey et al discloses wherein the structured polymer has a topcoat consisting of one or more colorants (polymer layer was top-coated with carbon as black colorant) (paragraph [0105]).
Claim(s) 13, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nair et al (WO 2014/085151 A1).
Regarding claim 13, Nair et al discloses a method of forming a structured material (continuous polymeric solid phase of porous particles) (See Abstract), comprising: providing a mixture including polymers, a solvent, and a non-solvent (mixture of Kao C polymer in ethyl acetate) (page 29, lines 15-25, page 31, lines 1-15); evaporating the solvent (ethyl acetate of the wate4r-in-oil-watr emulsion evaporated under reduced pressure (page 31, lines 1-20); and evaporating the non-solvent after evaporating the solvent to produce a structured polymer layer including a plurality of voids disposed therein (layer of particles with voids disposed inside of particles) (page 13, lines 13-18 and page 31, lines 1-20). 
Regarding claim 17, Nair et al discloses wherein the mass ratio of the solvent (X) to polymer (Y) to non-solvent (Z) in the mixture is X>0.5, 0.5<Y<1.25, and 0.5<Z<125 (normalized amount of solvent X as (350 x 006)/91.8 =2.28, and normalized amount of the non-solvent Z as (128.38 x 0.6)/91.8 = 0.84) (page 31, lines 1-20).
Regarding claim 18, Nair et al discloses wherein the mass ratio of the solvent (X) to polymer (Y) to non-solvent (Z) in the mixture is X>4, 0.5<Y<1.25, and 0.5<Z<125 (normalized amount of solvent X as (350 x 006)/91.8 =2.28, and normalized amount of the non-solvent Z as (128.38 x 0.6)/91.8 = 0.84) (page 31, lines 1-20).
Regarding claim 19, Nair et al discloses wherein providing the mixture including a polymer, a
solvent, and a non-solvent (a mixture of Kao C polymer in ethyl acetate, i.e. solvent and carboxy methylcellulose polymer in water formed as water-in-oil-water emulsion, were water is the non-solvent) (page 6, lines 15-25) further comprises: disposing the mixture on a substrate and effecting conditions sufficient so as to give rise to a structured porous polymer coating atop the substrate, wherein the substrate is a building material, glass, plastic, metal, textile, siding, roofing, decking, or combinations thereof (building materials or foils, i.e. metal) (page 6, lines 15-25).
Regarding claim 20, Nair et al discloses a method of forming a structured material (continuous polymeric solid phase of porous particles) (See Abstract), comprising: providing a mixture including polymers, a solvent, and a non-solvent (manufacturing porous polymer particle by mixing the oil phase comprising polymer and organic solvent with aqueous phase, where water is the non-solvent) (page 3, lines 1-20); immersing the mixture in a reservoir of the non-solvent to dilute and/or diffuse out the solvent (organic solvents can be present in small amounts and have sufficient solubility in water that I can be removed by washing with water, i.e. where the filtration unit is used as a reservoir) (page 16, line 25-30), removing the mixture from the reservoir (organic solvents can be removed by washing with filtration (page 16, lines 25-30); and evaporating the non-solvent (up to at least 98 wt% of waster can be removed by drying) (page 21, lines 15-25) to produce a structured polymer (continuous polymeric solid phase of the porous particles) (See Abstract) layer (porous particles can be used in coating compositions (page 6, lines 15-25) including a plurality of voids disposed therein (manufacturing porous polymer particles, porous particles can be used in coating compositions) (page 3, lines -20 ad page 6, lines 15-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al (US 2013/0180657 A1) in view of Gang et al (WO 2016044609 A1).
Regarding claim 2, Kelsey et al discloses al of the limitations of parent claim 1, as described supra however Kelsey et al is silent with regards to the porous structured polymer as claimed. Gang et al discloses a structured material (fabric structure has periodic nature) (paragraph [0060]), comprising: wherein the porous (radiative cooling fabric having porosity, i.e. pores of about 0.1 to about 0.2) structured (fabric structure has periodic nature) (paragraph [0060]), polymer includes cellulose acetate (fibers comprise cellulose acetate) (claim 6).  Thus, it would have been obvious to modify Kelsey et al so as to use a porous structured polymer, as claimed supra by Gang et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al (US 2013/0180657 A1) in view of Chang et al (US 5,455,217 A).
Regarding claims 5-6, Kelsey et al discloses al of the limitations of parent claim 1, as described supra however Kelsey et al is silent with regards to the plurality of voids have cross-sectional dimensions between 3 micrometers to 20 micrometers.  Chang et al wherein the plurality of voids have cross-sectional dimensions between 3 micrometers to 20 micrometers (the organic thermoplastic polymer films have even-seized micropores between 0.5 and 15 micrometers) (col. 2, lines 50-65).  Thus, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to have a plurality of voids with a cross-sectional dimensions between 3 to 20 micrometers, as taught supra by Chang et al, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (WO 2014/085151 A1) in view of Dou et al (“Breath Figure Method for Construction of Honeycomb Films”).
Regarding claim 14, Nair et al discloses al of the limitations of parent claim 13, as described supra however Nair et al is silent with regards to the polymer material as claimed.  Dou et al discloses a method of forming a structured material (preparing hexagonal honeycomb structures from star polystyrene PS polymer) comprising: polymers (i.e. poly(styrene) (See Abstract and page 401, first paragraph).  Thus, it would have been obvious to modify Nair et al so as to use a polymer material as claimed supra by Dou et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Dou et al discloses wherein the solvent includes toluene (star polymer is dissolved in toluene as organic solvent) (page 400, paragraph 3).
Regarding claim 16, Dou et al discloses wherein the non-solvent includes water (page 400, paragraph 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884